DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Information Disclosure Statement

	2.	The Information disclosure Statement(s) filed 9/12/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

Specification
3.	The amendment filed 9/12/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The addition of “for visual risk structuring (VRS)”  in ¶[0014] and “visual risk structuring (VRS) in ¶[0196].
Applicant is required to cancel the new matter in the reply to this Office Action.

 Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




5.	Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 
Using the language in claim(s) 13  to illustrate, the limitations of maintaining a database of placement objects…, causing display of a GUI that represents a first step in a placement using first objects and a second step in the placement using one or more second objects…,  receiving via the GUI a user selection of a displayed first object and of a mode control to initiate creation of second objects linked to the displayed first object and, responding thereto by opening a panel that scales the selected first object to fit the panel and that allows the user to add nested second objects by a choice of drawing an added second object or by entering metadata for the added second object…, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices (including insurance), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for maintaining of a database of placement objects which are associated with insurance policies, insurance proposals, and insurance coverage and representing a complex program of multiple insurance policies or other risk transfer instruments during planning and placement, for processing and displaying data objects that build a composite coverage structure during planning and placement, and also provides a visual interface for the administration of insurance claims reported for, and associated with, multiple insurance policies or other risk transfer instruments which is a fundamental economic principle or practice, that includes insurance. The mere nominal recitation of a generic computer implemented system including a processor, a memory coupled to the processor, and program instructions stored in the memory that implement a method, a database and a GUI (claim 13), a computer-implemented method, a database, a GUI (claim 1) and a computer readable storage medium that stores program instructions that when executed on hardware implement a method, a database,  and a GUI (claim 21) do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— a computer implemented system and method, a processor, a memory coupled to the processor, and program instructions stored in the memory that implement a method, a database and a GUI.  The a computer implemented system and method, a processor, a memory coupled to the processor, and program instructions stored in the memory that implement a method, a database and a GUI are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of maintaining a database of placement objects…, causing display of a GUI…, receiving via the GUI a user selection of a displayed first object and of a mode control to initiate creation of second objects linked to the displayed first object…) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic processor, a memory coupled to the processor, and program instructions stored in the memory that implement a method of maintaining a database of placement objects…, causing display of a GUI… receiving via the GUI, a user selection of a displayed first object and mode of control to initiate creation of second objects…,  amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.

The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. Dependent claims 2-12, 14-20, 22-25 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-25 is/are ineligible.
Response to Arguments

	6.	The  IDS submitted 9/12/2022 has been considered.
In response to the amendment of claim 21, the Examiner withdraws the 35 
U.S.C. § 112(b) rejection.
	The objection to the drawings has been withdrawn due to the amendment to the Specification.  The amendment to the Specification however, resulted in an objection to the Specification because the amendment introduces new matter into the disclosure..
The remaining arguments have been fully considered but they are not persuasive.
Regarding the rejection under 35 USC 101,  claims 1-12 and 21-25 were amended to include a “computer-implemented method” and “a non-transitory computer readable storage medium that stores instructions that, when executed on hardware, implement the method…” 
As indicated in the 35 USC 101 rejection above, under step 2A prong one, the claims recite generic computer technology performing the claimed steps/functions. The claims recite an abstract idea without significantly more. The mere nominal recitation of a generic computer implemented system including a processor, a memory coupled to the processor, and program instructions stored in the memory that implement a method, a database and a GUI (claim 13), a computer-implemented method, a database, a GUI (claim 1) and a computer readable storage medium that stores program instructions that when executed on hardware implement a method, a database,  and a GUI (claim 21) do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under the PEG, step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— a computer implemented system and method, a processor, a memory coupled to the processor, and program instructions stored in the memory that implement a method, a database and a GUI at a high-level of generality (i.e., as a generic processor performing a generic computer functions of maintaining a database of placement objects…, causing display of a GUI…, receiving via the GUI a user selection of a displayed first object and of a mode control to initiate creation of second objects linked to the displayed first object…) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
	Under Step 2B, mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694